07/27/2021


              IN THE SUPREME COURT OF THE STATE OF MONTI)                               D
                                                                                         Case Number: PR 06-0544


                                         PR 06-0544
                                                                                JUL 27 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Suprerne Court
IN RE PETITION OF GARY D. RICE FOR                                           State of hilontana

REINSTATEMENT TO ACTIVE STATUS IN THE                                        ORDER
BAR OF MONTANA



         Gary D. Rice has petitioned the Court for reinstatement to active status in the State
Bar olMontana. Rice was placed on inactive status on July 12, 2021, for failing to comply
Nvith   the Rules for Continuing Legal Education for the reporting year ending March 31,
2021. Attached to the Petition is a letter from the State Bar stating that Rice has now
completed all CLE requirements for that reporting year. The Petition states that Rice is not
currently subject to disciplinary proceedings and has not comrnitted any acts or omissions
sanctionable under the Rules ofProfessional Conduct while on inactive status. Good cause
appearing,
         IT IS HEREBY ORDERED that the petition of Gary D. Rice for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Rice shall be reinstated.
         The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
         DATED this'a-4- day of July, 2021.



                                                                 Chief Justic




                                                       S24 Al JUL
       742—        ZA---N..._
    (4? Justic s




2